UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7294



SAMMIE LEE LOVE,

                                           Petitioner - Appellant,

          versus


WILLIE THOMPSON,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-861-5-BO)


Submitted:   December 14, 2000         Decided:     December 22, 2000


Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sammie Lee Love, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sammie Lee Love seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny Love’s

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   Love v. Thompson, No. CA-99-

861-5-BO (E.D.N.C. Sept. 1, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2